         Case 2:11-cr-20117-KHV Document 38 Filed 03/05/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )
                                            )                   CRIMINAL ACTION
v.                                          )
                                            )                   No. 11-20117-01-KHV
LARRY STINSON,                              )
                                            )
                         Defendant.         )
____________________________________________)

                               MEMORANDUM AND ORDER

       On March 26, 2012, defendant pled guilty to sex trafficking by force, fraud or coercion in

violation of 18 U.S.C. § 1591(a)(1)–(2). On June 11, 2012, the Court sentenced defendant to

120 months in prison and five years of supervised release. This matter is before the Court on

defendant’s Motion To Amend Or Correct Judgment In A Criminal Case Pursuant To Federal

Rules of Criminal Procedure, Rule 36 (Doc. #37) filed February 16, 2021. For reasons stated

below, the Court overrules defendant’s motion.

       Under Rule 36, at any time, the Court may correct a “clerical error” in the record or an

“error in the record arising from oversight or omission.” Fed. R. Crim. P. 36. A Rule 36 clerical

error “should appear on the face of the record, leaving little need for adversary proceedings to

clarify the issue.” United States v. Kieffer, 596 F. App’x 653, 660 (10th Cir. 2014) (quoting

United States v. Werber, 51 F.3d 342, 347 (2d Cir. 1995)). Rule 36 is narrow and allows

correction of only non-substantive errors. United States v. Lonjose, 663 F.3d 1292, 1300 (10th

Cir. 2011).

       Defendant asks the Court to amend the judgment to note that (1) his offense did not involve

children or minors and (2) any restriction prohibiting him from residing or working around or near
          Case 2:11-cr-20117-KHV Document 38 Filed 03/05/21 Page 2 of 2




children would be inconsistent and not legitimately related to his offense. Defendant’s request

does not assert an “error” in the record, clerical or otherwise. Accordingly, Rule 36 does not

apply. In addition, no other authority permits the Court to add commentary about the facts of the

case to a judgment so that defendant can avoid potential collateral consequences of his conviction.

The Court therefore overrules defendant’s motion.

       IT IS THEREFORE ORDERED that defendant’s Motion To Amend Or Correct

Judgment In A Criminal Case Pursuant To Federal Rules of Criminal Procedure, Rule 36

(Doc. #37) filed February 16, 2021 is OVERRULED.

       Dated this 5th day of March, 2021 at Kansas City, Kansas.

                                                            s/ Kathryn H. Vratil
                                                            KATHRYN H. VRATIL
                                                            United States District Judge




                                                -2-
